DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using
the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an emotion vector generator” found in claim 12
“an emotional speech generator” found in claim 12.
“an emotion identifier” found in claim 14. 
Note: such elements found in claims 12 and 14 are shown in figures 2-4, specifications of figures 2-4, found in sections line 20 p.15 – line 20 p.17 for figure 2, line 3 p.18 – line p.20 for figure 3, line 18 p.20 – line 23 p.21 for figure 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12- 15 recite various units interpreted under 112(f) as noted above. The
elements claimed are detailed in figure 2-4, found in sections line 20 p.15 – line 20 p.17 for figure 2, line 3 p.18 – line p.20 for figure 3, line 18 p.20 – line 23 p.21 for figure 4. As disclose, it is not apparent as being directed to any particular structure; however, the algorithms are present in figures 2-4 and the specification locations specified above. Lines 20 p. 22 – line 9 p. 23 indicates that units described herein may be implemented using 
The specification fails to adequately discloses or detail any other structure to perform            the claimed functions of these units. As such, these claimed units are indefinite under 35 U.S.C. 112(b) due to the specifications failure to adequately disclose structural details.

Claims 12-15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-4, 7-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Chen et al. (US Pub No 2014/0025382 A1) hereinafter Chen in view of Ryu et al. (US Pub No 2009/0248372 A1) hereinafter Ryu.


Regarding claim 1, Chen teaches An emotional speech generating method (Para. 7, Embodiments of the present invention provide an emotion speech synthesis method and device, so that an emotion intensity can be continuously adjusted), comprising:
Generating a style embedding by applying the representative weight vector to a style token including prosodic information for expressing an emotion (Para. 74-76, An "expressive linguistic feature extraction" block 253 is provided which converts each text sentence in the training data into a vector which will be termed an expressive linguistic feature vector…The expressive linguistic feature vector should catch the emotion information in text sentences, i.e. emotion information containing prosodic information); and
Generating an emotional speech expressing the emotion using the style embedding (Para. 79, Synthesis feature vector contains the emotion information in original text data and can be used by the synthesizer, i.e. containing expressive and linguistic information).
However, Chen is silent on the organizing of the emotion groups and of the representation weight vector based on the internal and external distance. 
Chen fails to explicitly disclose:
Generating emotion groups by grouping weight vectors representing a same emotion into a same emotion group;
Determining an internal distance which is a distance between weight vectors included in a same emotion group;
Determining an external distance which is a distance between weight vectors included in a same emotion group and weight vectors included in another emotion group; 

In a related field of endeavor (i.e. multi-dimensional emotions), Ryu discloses a method of modeling a composite emotion in a multidimensional vector space (abstract). Where it further discloses generating of emotion vector spaces into emotion regions (para. 30), while well-known functions or constructions are omitted, it is well-known in the art and many other fields to group things by similarity, and in this case it is done through emotional weight vectors. Where the internal distance of is determined in between weight vectors in a subspace (para. 33). Also, an external distance is determined with another subspace or region between weight vectors of the same emotion group and weight vector included in another emotion group as shown through equation 3 (para. 35). A determined representative weight vector of each other emotion group is based on the internal and the external distance with equations 2 and 3 as such, the number of created representative vectors is equal to the number of created subspaces (para. 35). 
Modifying Chen’s method of emotional speech generating to include the features of Ryu discloses:
Generating emotion groups by grouping weight vectors representing a same emotion into a same emotion group (e.g. the emotional speech generating method as taught by Chen, now modified by Ryu to include the generating of emotion groups by grouping same emotion weight vectors into a same emotion group, see para. 30);
Determining an internal distance which is a distance between weight vectors included in a same emotion group (e.g. the emotional speech generating method as taught by Chen, now 
Determining an external distance which is a distance between weight vectors included in a same emotion group and weight vectors included in another emotion group (e.g. the emotional speech generating method as taught by Chen, now modified by Ryu to include determining the external distance between weight vectors in a same emotion group and weight vectors in another emotion group, see para. 35); 
Determining a representative weight vector of each of the emotion groups based on the internal distance and the external distance (e.g. the emotional speech generating method as taught by Chen, now modified by Ryu to include determining the representative weight vector of each of the emotion groups based on the internal and external distance, see para. 35);
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Ryu to the method of Chen. Doing so would have been
predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example both using multi-dimension emotion representations. Further, doing so would have provided the users of Chen, with the added benefits to represent a composite emotion in continuous emotion modeling capable of representing emotions even in unexpected
situations. Since a composite emotion is capable of representing various changes in emotions, compared to a single emotion, there are advantages in that, through natural interaction, familiarity and realism can not only be increased, but the interest of a user can be also attracted continuously, when modeling is applied to a device or an avatar that interacts with
humans, see para. 50. 

Regarding claim 2, the combination of Chen in view of Ryu teaches the method of claim 1, additionally Ryu discloses:
wherein the representative weight vector is a weight vector having a smallest sum of internal distances and a greatest sum of external distances among weight vectors included in each of the emotion groups (Para. 39, In equation 5 with the distance calculations shown it is demonstrated having the smallest mindist of the internal distance and discusses as the value of mꞓ (1, infinity) increases, the possibility of being included in every emotion region becomes more uniform i.e. selecting the weight vector with a greatest sum of external distances).

Regarding claim 3, the combination of Chen in view of Ryu teaches the method of claim 1, additionally Chen discloses:
receiving a text (Para. 20, receives input text); and
determining a text emotion which is an emotion corresponding to the text by analyzing the text (Para. 25-26, determining model parameters by extracting expressive features from input to text to form an expressive linguistic feature vector constructed in a first space, where para. 70 discusses the proposed method can potentially deal with infinite number of different types of emotions),
wherein the generating of the style embedding comprises:
generating the style embedding using a representative weight vector of a text
emotion group corresponding to the text emotion among the emotion groups (Para. 106, The CAT weight is suitable to be used as the expressive synthesis feature vector in the proposed 

Regarding claim 4, Chen teaches an emotional speech generating method (Para. 7, Embodiments of the present invention provide an emotion speech synthesis method and device, so that an emotion intensity can be continuously adjusted), comprising:
generating a style embedding by applying the representative weight vector of the new emotion group to a style token including prosodic information for expressing an emotion (Para. 74-76, An "expressive linguistic feature extraction" block 253 is provided which converts each text sentence in the training data into a vector which will be termed an expressive linguistic feature vector…The expressive linguistic feature vector should catch the emotion information in text sentences, i.e. emotion information containing prosodic information of a new emotion group); and
generating the emotional speech expressing the emotion using the style embedding (Para. 79, Synthesis feature vector contains the emotion information in original text data and can be used by the synthesizer, i.e. containing expressive and linguistic information).
However, Chen is silent on the organizing of emotion groups in relation to a neutral emotion group in particular.
Chen does not explicitly disclose:
generating emotion groups by grouping weight vectors representing a same emotion
into a same emotion group;

generating a new emotion group with an emotional intensity adjusted from the target
emotion group by using a representative weight vector of the neutral emotion group and the target emotion group;
determining a representative weight vector of the new emotion group based on an internal distance between weight vectors included in the new emotion group, and an external distance between the weight vectors included in the new emotion group and weight vectors
included in the neutral emotion group or the target emotion group;
In a related field of endeavor (i.e. multi-dimensional emotions), Ryu discloses a method of modeling a composite emotion in a multidimensional vector space (abstract). Where it further discloses generating of emotion vector spaces into emotion regions (para. 30), while well-known functions or constructions are omitted, it is well-known in the art and many other fields to group things by similarity, and in this case it is done through emotional weight vectors. Ryu further discloses generating composite emotions i.e. where the neutral region is in the center of figure 6 demonstrating 6 quadrants; therefore, other target emotion groups may be demonstrated through figure 6 with other emotions being demonstrated to be expressed in an emotion speech as interaction with humans, see para. 38. Para. 37 discloses generating a composite emotion i.e. new emotion group with an emotional intensity adjusted from the target emotion group i.e. a quadrant with a label specified in the divided subspaces and represented as a set of representative vectors 402, where representative weight vectors are 
Modifying Chen’s method of emotional speech generating to include the features of Ryu discloses:
Generating emotion groups by grouping weight vectors representing a same emotion into a same emotion group (e.g. the emotional speech generating method as taught by Chen, now modified by Ryu to include the generating of emotion groups by grouping same emotion weight vectors into a same emotion group, see para. 30);
identifying, from among the emotion groups, a neutral emotion group corresponding to a neutral emotion and a target emotion group corresponding to an emotion to be expressed in an emotional speech (e.g. the emotional speech generating method as taught by Chen, now modified by Ryu to include identifying a neutral emotion group and a target emotion group corresponding to an emotion to be expressed in speech, see para. 38 and figure 6);
generating a new emotion group with an emotional intensity adjusted from the target
emotion group by using a representative weight vector of the neutral emotion group and the target emotion group (e.g. the emotional speech generating method as taught by Chen, now modified by Ryu to include generating a new emotion group with an emotion intensity adjusted 
determining a representative weight vector of the new emotion group based on an internal distance between weight vectors included in the new emotion group, and an external distance between the weight vectors included in the new emotion group and weight vectors
included in the neutral emotion group or the target emotion group (e.g. the emotional speech generating method as taught by Chen, now modified by Ryu to include determining a representative weight vector of the new emotion group based on internal distance between weight vectors in the new emotion group, see equation 3, and an external distance between the weight vectors included in the neutral or target emotion group, see para. 39);
It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Ryu to the method of Chen. Doing so would have been
predictable to one of ordinary skill in the art given the similar nature between the two
disclosures, for example both using multi-dimension emotion representations. Further, doing so would have provided the users of Chen, with the added benefits to represent a composite emotion in continuous emotion modeling capable of representing emotions even in unexpected
situations. Since a composite emotion is capable of representing various changes in emotions, compared to a single emotion, there are advantages in that, through natural interaction, familiarity and realism can not only be increased, but the interest of a user can be also attracted continuously, when modeling is applied to a device or an avatar that interacts with
humans, see para. 50. 


Regarding claim 7, the combination of Chen in view of Ryu teaches the method of claim 4, additionally Ryu discloses:
 wherein the representative weight vector of the neutral emotion group is determined based on an internal distance between the weight vectors included in the neutral emotion group, and an external distance between the weight vectors included in the neutral emotion group and weight vectors included in another emotion group (Para. 33-35, Representative weight vector determined where the internal distance of is determined in between weight vectors in a subspace i.e. neutral emotion group in center area of figure 5, see para. 33. Also, an external distance is determined with another subspace or region between weight vectors of the same emotion group and weight vector included in another emotion group as shown through equation 3, see para. 35. A determined representative weight vector of each other emotion group is based on the internal and the external distance with equations 2 and 3 as such, the number of created representative vectors is equal to the number of created subspaces (para. 35).

Regarding claim 8, the combination of Chen in view of Ryu teaches the method of claim 7, additionally Chen discloses: 
wherein the representative weight vector of the neutral emotion group is a weight vector having a smallest sum of internal distances and a greatest sum of external distances among the weight vectors included in the neutral emotion group (Para. 39, In equation 5 with the distance calculations shown it is demonstrated having the smallest mindist of the internal 

Regarding claim 9, the combination of Chen in view of Ryu teaches the method of claim 4, additionally Chen discloses: 
receiving a text (Para. 20, receives input text); and
determining a text emotion which is an emotion corresponding to the text by analyzing the text (Para. 25-26, determining model parameters by extracting expressive features from input to text to form an expressive linguistic feature vector constructed in a first space, where para. 70 discusses the proposed method can potentially deal with infinite number of different types of emotions),
wherein the identifying of the target emotion group comprises :
identifying, as the target emotion group, an emotion group representing the text emotion from among the emotion groups (Para. 74-76, An "expressive linguistic feature extraction" block 253 is provided which converts each text sentence in the training data into a vector which will be termed an expressive linguistic feature vector…The expressive linguistic feature vector should catch the emotion information in text sentences, i.e. identifying an emotion group from the various clusters present representing emotions in their respective acoustic modeling, see para. 135).
claim 10, the combination of Chen in view of Ryu teaches the method of claim 4, additionally Ryu discloses: 
wherein the representative weight vector of the new emotion group is a weight vector having a smallest sum of internal distances and a greatest sum of external distances among the weight vectors included in the new emotion group (Para. 39, In equation 5 with the distance calculations shown it is demonstrated having the smallest mindist of the internal distance and discusses as the value of mꞓ (1, infinity) increases, the possibility of being included in every emotion region becomes more uniform i.e. selecting the weight vector with a greatest sum of external distances, this process pertains to all emotion groups the ones that were present and to the composite emotions i.e. new emotion groups in an effort to determine the representative weight vector).

Claim 11, is directed to a non-transitory computer-readable storage medium corresponding to the method claim presented in claim 1 and is rejected under the same ground stated above regarding claim 1. Furthermore, details on the non-transitory computer-readable storage medium, instructions, and processor may be found on Chen paras. 52-54. 

	Claim 12, is directed to a system claim corresponding to the method claim presented in claim 4 and is rejected under the same grounds stated above regarding claim 4. Furthermore, details on the storage medium, instructions, and processor may be found on Chen paras. 52-54.


Claim 15, is directed to a system claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over
Chen in view of Ryu and further in view of Oudeyer (US Pub No 2003/0040911 A1).
Regarding claim 5, the combination of Chen in view of Ryu teaches the method of claim 4, additionally Ryu discloses:
the representative weight vector of the neutral emotion group and the weight vectors included in the target emotion group (paras 37-39, discloses generating a composite emotion i.e. new emotion group with an emotional intensity adjusted from the target emotion group i.e. a quadrant with a label specified in the divided subspaces and represented as a set of representative vectors 402, where representative weight vectors are used as the closest to the current state vector is selected for each emotion region i.e. neutral group representative weight vector and weight vectors of target emotion group to interpolate);
generating the new emotion group by grouping the generated new weight vectors (paras. 45-47, possible to subdivide a specific subspace in the created multidimensional emotion vector space, for example dividing every side of a subspace into the same size in an emotion vector space; therefore, new emotion groups with generated new weight vectors determined).
While Chen teaches linear interpolation in the expressiveness parameters of cluster models and the interpolation weights for each cluster HMM model are used to represent the expressiveness information, see para. 100, it well-recognized in the art in which interpolation 
generating new weight vectors by interpolating, at a nonlinear interpolation ratio
In a related field of endeavor (e.g. emotion synthesis involving multi-dimensions), Oudeyer discloses a neutral input i.e. neutral region represented in particular regions in the feature space, a center of a quadrant region emotional space, see para. 81. Where the weights of the emotion vector space are interpolated and new emotion weight vectors are generated through a pitch curve i.e. using non-linear interpolation ratio (fundamental frequency f against time). 
Modifying Chen’s method of emotional speech generating to include the features of Ryu and further in view of Oudeyer features discloses:
Generating new weight vectors by interpolating, at a non-linear interpolation ratio, the representative weight vector of the neutral emotion group and the weight vectors included in the target emotion group (e.g. Chen’s the emotional speech generating method as taught by Chen, now modified by Ryu to include the representative weight vectors of the neutral emotion group and the weight vectors included in the target emotion group, see paras. 37-39, where linear interpolation as taught by Chen is now modified to use non-linear interpolation ratio through curves and generate new weight vectors as taught by Oudeyer, see para. 81);
  It would have been obvious to one of ordinary skill in the art at the time the invention
was filed to apply the teachings of Oudeyer to the method of Chen in view of Ryu. Doing so would have been predictable to one of ordinary skill in the art given the similar nature between the two disclosures, for example both using multi-dimension emotion representations. Further, 

Regarding claim 6, the combination of Chen in view of Ryu and further in view of Oudeyer teaches the method of claim 4, additionally Chen discloses: 
receiving a text (Para. 20, receives input text); and
determining an emotional intensity corresponding to the text by analyzing the text (Para. 25-26, determining model parameters by extracting expressive features from input to text to form an expressive linguistic feature vector constructed in a first space, where para. 70 discusses the proposed method can potentially deal with infinite number of different types of emotions, i.e. frequency indicating emotion intensity in the clusters with rhythm as well, see para 135), wherein the generating of the new emotion group comprises:
Oudeyer discloses using combination present in claim 5:
determining the nonlinear interpolation ratio based on the emotional intensity (para. 103, pitch curve used for determining the non-linear interpolation ratio is based on fundamental frequency i.e. characteristic of emotional intensity, against time as the regions or variables within regions are manipulated in the emotion vector space as seen through region between 0 and +1 in para. 68).

Claim 13, is directed to a system claim corresponding to the method claim presented in claim 5 and is rejected under the same grounds stated above regarding claim 5.

Claim 14, is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Sung et al. (US Pub No 2020/0279551 A1) hereinafter Sung, discloses An electronic apparatus which acquires input data to be input into a TTS module for outputting a voice through the TTS module, acquires a voice signal corresponding to the input data through the TTS module, detects an error in the acquired voice signal based on the input data, corrects the input data based on the detection result, and acquires a corrected voice signal corresponding to the corrected input data through the TTS module, see abstract. Furthermore, emotional dimensions are taught with identification of an emotion, a voice tone, a style, a prosody, etc. corresponding to the voice signal in the emotion database by using the pitch of the acquired voice signal and the change of the pitch. Here, an emotion corresponding to the voice signal may mean an emotional state exhibited by a user of a voice signal, such as joy, grief, anger, etc. Also, a voice tone may be the overall pitch of the voice of the voice signal. Meanwhile, a style is related to a way of speaking, and the voice style may mean a caring style, a lively style, a fast-

Latorre-Martinez (GB 2516965 A) discloses a synthetic audiovisual storyteller. Furthermore it discloses, style clusters in a multi-dimensional emotion space similar to Chen, and can be viewed best in figures 10 and 23, as it describes clusters representing an emotion with tags such as style A, B, C, D and different models are used to best represent the current emotion. 

Deng et al. (US Pub No 2021/0287657 A1) discloses a speech synthesis method, an emotion intensity feature vector is set for a target synthesis text, an acoustic feature vector corresponding to an emotion intensity is generated based on the emotion intensity feature vector by using an acoustic model, and a speech corresponding to the emotion intensity is synthesized based on the acoustic feature vector. The emotion intensity feature vector is continuously adjustable, and emotion speeches of different intensities can be generated based on values of different emotion intensity feature vectors, so that emotion types of a synthesized speech are more diversified, see abstract. Furthermore, the multi-dimensional emotional space relates emotional intensity information in a form of a vector with recognition and synthesis, see para. 117.

Rabiee in “Adjusting Pleasure-Arousal-Dominance for Continuous Emotional Text-to speech Synthesizer” discloses a similar architecture using multi-dimension emotional 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN E AMAYA HERNANDEZ whose telephone number is (571)272-2484. The examiner can normally be reached Monday - Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andy Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.A. /Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655